Citation Nr: 0924149	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the Veteran's notice of disagreement, which was 
received by the RO on November 16, 2006, was timely filed. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1951 to April 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision and an October 2007 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico, which denied the above-referenced claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied the 
claims for entitlement to increased disability ratings for 
PTSD, a shrapnel wound scar, and ichtyosis.   
 
2.  The RO issued a letter on August 4, 2005, to the 
Veteran's address of record, notifying him of its 
determination and advising him that he could initiate an 
appeal by filing a notice of disagreement within one year 
from the date of the letter.  The letter further advised 
that, in the absence of a timely appeal, the decision would 
become final. 
 
3.  A notice of disagreement with regard to the claims for 
entitlement to increased disability ratings for PTSD, a 
shrapnel wound scar, and ichtyosis, was not received by the 
RO before the period allowed for timely appeal expired on 
August 4, 2006.

4.  The competent medical evidence does not demonstrate that 
service-connected disabilities preclude the Veteran from 
securing or following a substantially gainful occupation.  

CONCLUSIONS OF LAW

1.  A timely notice of disagreement was not received in 
regard to the claims for entitlement to increased disability 
ratings for PTSD, a shrapnel wound scar, and ichtyosis within 
one year of the August 4, 2005, notification.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 
20.300, 20.302(a) (2008).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.16 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in July 2007, the Veteran was notified of the 
information and evidence necessary to substantiate his claim 
for TDIU benefits.  VA told the Veteran what information he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the 
Board finds that VA has satisfied the requirements of the 
VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the Veteran's TDIU claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

With respect to the claim regarding whether the Veteran filed 
a timely notice of disagreement, the Board notes that there 
are some claims to which VCAA does not apply.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Specifically, it does not 
apply to claims, like the claim regarding the timeliness of 
the notice of disagreement, where application of the law to 
the facts is dispositive.  Mason v. Principi, 16, Vet. App. 
129 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).  As 
such, no further action is required pursuant to the VCAA. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided appropriate VA medical examinations.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Whether the notice of disagreement received on November 16, 
2006 was timely filed
 
The governing law requires VA to issue notice to the veteran 
of any decision made by VA affecting the payment of benefits 
or the granting of relief, which includes the necessary 
procedures and time limits to initiate an appeal of the 
decision.  38 C.F.R. § 3.103(b).  VA regulations provide that 
"notice" means written notice sent to a claimant or payee 
at his or her latest address of record.  38 C.F.R. § 3.1(q).  
The time period allowed for timely appeal begins to run on 
the date the record reflects that the notification was 
issued. 
 
There is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties, unless there is clear evidence to the 
contrary.  In order for the presumption of regularity to 
attach, VA must have correctly mailed notice to the latest 
address of record.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994). 

Here, a rating decision of the RO dated in August 2005 denied 
the Veteran's claims for an increased disability rating for 
PTSD, a shrapnel wound scar, and ichtyosis.  The RO notified 
the Veteran of this decision and of his appellate rights by 
letter dated August 4, 2005.  In order to appeal the August 
2005 rating decision, the Veteran was required to timely file 
a notice of disagreement and, after a Statement of the Case 
had been furnished, a Substantive Appeal.  38 C.F.R. § 
20.200.  A notice of disagreement must express disagreement 
with a determination of the agency of original jurisdiction, 
express a desire to contest the result, and be filed in 
writing by the claimant or his authorized representative with 
the RO within one year after the date of mailing of notice of 
the RO decision.  38 C.F.R. §§ 20.201, 20.302.  Therefore, 
the one-year appeal period expired on August 4, 2006, one 
year after "the date of mailing of the notice of the result 
of the initial review or determination."  38 U.S.C.A. § 
7105(b)(1).  

The RO did not receive a notice of disagreement from the 
Veteran until November 16, 2006, more than fifteen months 
after the time afforded him to appeal the August 2005 rating 
decision, and more than three months after the one year time 
limit expired.     

The Board has reviewed the record in its entirety and finds 
that the November 16, 2006, document is not a timely-filed 
notice of disagreement as to the August 2005 rating decision, 
which denied increased disability ratings for PTSD, a 
shrapnel wound scar, and ichtyosis.  See 38 U.S.C.A. §§ 7105, 
7108; 38 C.F.R. § 20,501(a).  Specifically, the document was 
received on November 16, 2006, which is well over a year 
following the issuance of the August 4, 2005, notification of 
the RO's rating decision.  In order to have been timely 
filed, the Veteran would have needed to submit a notice of 
disagreement by August 4, 2006 (approximately).  Thus, the 
November 16, 2006 document was not timely filed.  38 C.F.R. § 
20,501(a).

The Board notes that the Veteran's accredited representative 
has asserted that the document received on November 16, 2006 
should be considered as a timely-filed notice of disagreement 
due to a language barrier present in this case and the 
Veteran's declining mental conditions.  Specifically, his 
representative has stated that a language barrier exists 
because the August 4, 2005 notification letter was written in 
English, while the Veteran's first language is Spanish.  
According to his representative, while the Veteran appears to 
understand English, in light of the Veteran's increased age, 
his cognitive disorders, and the fact that Spanish is his 
first language, it is understandable that it could have taken 
the Veteran more than a year to understand that the appellate 
process.   

The Board has reviewed the record, and, regretfully, there is 
nothing in the claims file that can toll the one year period 
to file the notice of disagreement following the issuance of 
the August 4, 2005 notification letter.  While the evidence 
of record does reflect that the Veteran does speak both 
Spanish and English, there is no persuasive evidence, other 
than his representative's contention, that the Veteran was 
prevented from filing a timely notice of disagreement due to 
a language barrier.  The Board notes that the Veteran 
previously filed a timely notice of disagreement as to an 
unrelated RO decision and appealed the decision to the Board, 
which demonstrates knowledge of VA appellate procedures.  The 
Board notes that the claims file includes several statements 
from the Veteran, sent in response to notices sent by the RO 
in English, written in English.  Moreover, there is no longer 
a basis to equitably toll the period of time in which to file 
a notice of disagreement based on physical or mental 
disability, such as the Veteran's cognitive disorders, since 
the decision by the United States Supreme Court in Bowles v. 
Russell, 551 U.S. 205, 127 S. Ct. 2360, 168 L. Ed. 2 96 
(2007).  See Jones v. Peake, 22 Vet. App. 247, 249-50 (2008); 
Henderson v. Peake, 22 Vet. App. 217, 221 (2008).  Therefore, 
in the absence of a timely notice of disagreement, the 
petition for appellate review as to the claims for increased 
disability ratings for PTSD, a shrapnel wound scar, and 
ichtyosis must be rejected in accordance with 38 U.S.C.A. § 
7108 ("An application for review on appeal shall not be 
entertained unless it is in conformity with [Chapter 38 of 
the United States Code]"). 
 
The Board regrets that a more favorable decision could not be 
made in this case.  Since the record does not indicate that a 
notice of disagreement was received within one year from 
August 4, 2005 rating decision, the Board must conclude that 
a notice of disagreement was not submitted in the time period 
required by law.  As the evidence of record does not show 
that the Veteran's application for review on appeal conformed 
with 38 U.S.C.A. § 7105, the Board does not have 
jurisdiction. 

TDIU

The Veteran has asserted that he is unable to work due to his 
service-connected disabilities.  Specifically, he has claimed 
that he cannot work due to his PTSD.  He has also claimed 
that he is unemployable due to a heart condition had having 
suffered a stroke.  Having reviewed the evidence of record 
and all pertinent laws, the Board finds that the 
preponderance of the evidence weighs against the claim for 
TDIU benefits and the appeal must be denied.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  This regulation also provides that 
veterans who are unable to secure gainful employment by 
reasons of service-connected disabilities, but fail to meet 
the criteria in 38 C.F.R. § 4.16(a), shall receive 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, the Veteran is currently 
service connected for three disabilities:  ichtyosis, rated 
as 60 percent disabling; PTSD, rated as 30 percent disabling; 
and a shrapnel wound scar, rated as 10 percent disabling.  
His combined evaluation for compensation is 80 percent.  As 
such, the Veteran's disabilities satisfy the criteria set 
forth in 38 C.F.R. § 4.16(a).  However, to merit a TDIU 
claim, it must be shown that the Veteran is unemployable 
because of his service-connected disabilities.

At the onset, the Board notes that it has thoroughly reviewed 
the record in conjunction with this case.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.   See 
Timberlake v. Gober, 14 Vet. App. 12, 129 (2000) (noting that 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
claimant).

The record shows that the Veteran is currently 80-years-old.  
He previously worked for the postal service as a mail handler 
until 1975, at which time he suffered a stroke.  In addition 
to his service-connected disabilities, the record shows that 
the Veteran has numerous non-service connected conditions, to 
include:  dementia, gastroesophageal reflux disorder, 
diabetes mellitus, type II, hypertension, and dyslipidemia.

The Veteran underwent a VA scars examination in April 2007 to 
assess the service-connected shrapnel wound scar.  The 
examiner noted that there was no objective evidence of a scar 
on the left side of the Veteran's face.  No opinion was 
provided as to the impact of the Veteran's disability on his 
employability.

In April 2007, the Veteran underwent a VA PTSD examination.  
His past medical history was noted to include a diagnosis of 
presenile dementia.  During the examination, he was noted to 
have a clean appearance and to speak with a soft or whispered 
voice.  His affect was constricted and his mood was good.  
Attention was intact.  He was noted to have mild to moderate 
impairments in memory.  His PSTD symptoms were described as 
chronic and were listed as recurrent and intrusive thoughts, 
nightmares, avoidance behaviors, diminished interested in 
activities, difficulty sleeping, irritability, outbursts of 
anger.  He was noted to have retired from work with the 
postal service in 1977 due to a stroke.  The examiner 
indicated that the Veteran was unable to manage his financial 
affairs due to his cognitive impairment.  The Veteran was 
found to have problems with his activities of daily living 
due to his cognitive decline.  Following the examination, the 
Veteran was diagnosed with PTSD and dementia.  The examiner 
opined that the Veteran's cognitive decline overshadowed any 
other psychiatric symptoms that he might be experiencing at 
that time.  

Associated with the claims file is a May 2007 VA skin 
examination report, which shows  the assessment of the 
Veteran's service-connected ichtyosis.  His symptoms were 
recorded as itching.  Physical examination revealed dry, 
scaling patches on the legs, arms and trunk, which covered 65 
percent of the entire skin and 10 percent of the exposed skin 
affected.  There was no disfigurement noted.  The diagnosis 
was ichtyosis.  The examiner opined that the Veteran's skin 
condition did not affect his ability to perform his normal 
daily activities or to engage in a gainful activity.  

VA treatment records, dated from November 2005 to September 
2007, reflect the Veteran's treatment for his service-
connected and nonservice-connected conditions.  These records 
are negative for evidence with regards to the Veteran's 
employability.   

Although the Veteran has asserted that he cannot work because 
of his service-connected disabilities, the Board finds that 
the preponderance of the evidence does not support the 
Veteran's contentions.  Essentially, the preponderance of the 
evidence does not show that the Veteran's service-connected 
PTSD, shrapnel wound scar, and ichtyosis alone would render 
him unable to obtain and maintain any form of employment.   

As noted above, the Veteran stopped working for the postal 
service in 1975 after suffering a stroke.  He has also 
asserted that he is unable to work due to heart disease.  
Initially, the Board notes that the Veteran is not service 
connected for a stroke disorder or for a heart condition, nor 
has he claimed that said conditions are related to service.  

Moreover, the Board finds no objective medical evidence that 
the Veteran's service-connected PTSD, shrapnel wound scar, 
and ichtyosis would render him unemployable.  With regard to 
his service-connected PTSD, the evidence reflects, as 
indicated by the April 2007 VA PTSD examination report, that 
the Veteran's cognitive decline overshadows any current 
psychiatric symptoms.  During the April 2007 VA scar 
examination, no objective evidence of a shrapnel wound scar 
was observed.  Finally, the May 2007 VA skin examiner opined 
that the Veteran's ichtyosis did not preclude him from 
engaging in gainful activities.  Essentially, the Veteran has 
provided no evidence or information to support his claim of 
entitlement to TDIU, and the record does not support his 
contention.  The evidence of record is negative for a medial 
opinion indicating that the Veteran is unable to work due to 
his service-connected disabilities.  Thus, there is no basis 
to grant TDIU benefits under 38 C.F.R. § 4.16(a) in this 
instance and the claim must be denied.  

Although the evidence does not show that the Veteran is 
entitled to an award of TDIU under the provisions of 
38 C.F.R. § 4.16(a), the Board has also considered whether 
the Veteran may be entitled to TDIU under 38 C.F.R. § 
4.16(b).  This regulation provided that veterans who are 
unable to secure gainful employment by reasons of service-
connected disabilities, but fail to meet the criteria in 38 
C.F.R. § 4.16(a), shall receive extraschedular consideration. 

The Board finds that the evidentiary record does not support 
a conclusion that there are any unusual or exceptional 
circumstances present in the Veteran's case as to have 
warranted its referral to the VA Director of the Compensation 
and Pension Service.  See 38 C.F.R. § 3.321(b)(1).  In this 
regard, there has been no indication that VA's Rating 
Schedule for disabilities is insufficient or inadequate to 
assign ratings for the Veteran's service-connected 
disabilities.  Specifically, the evidence of record does not 
show that the Veteran's service-connected disabilities have 
caused marked interference of employment or frequent periods 
of hospitalization that would render him unable to obtain or 
retain substantially gainful employment.  As such, referral 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating, is not 
warranted in this case.  Id.; Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

The Board has considered the Veteran's own statements that he 
is entitled to TDIU benefits due to his service-connected 
disabilities, and the Board finds these statements competent 
to describe the Veteran's current symptomatology and work 
experiences.  However, there is no medical opinion of record 
to support the contention that the Veteran is unable to work 
due to his service-connected disabilities.  The Board notes 
that Veteran lacks the vocational expertise or medical 
knowledge to provide such an opinion.  See Espiritu v. 
Derwinski¸ 2 Vet. App. 494, 494-95 (1992).   

The fact that a veteran is unemployed or has difficulty 
obtaining employment is insufficient, in and of itself, to 
establish unemployability. The relevant question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Overall, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment, as the evidence does not 
show that he is unable to work in any capacity whatsoever due 
to his PTSD, shrapnel wound scar, and ichtyosis.  Thus the 
benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  There is no medical 
evidence of record indicating that the Veteran is 
unemployable as a result of his service-connected 
disabilities.  Accordingly, entitlement to a TDIU is not 
warranted and the appeal as to this issue must be denied. 


ORDER

As a timely notice of disagreement was not received as to the 
issues of entitlement to an increased disability rating for 
service-connected PTSD, a shrapnel wound scar, and ichtyosis, 
the appeal is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


